DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,827,214. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application 17/033,250
Patent No. US 10,827,214
1. A method, comprising: 
receiving a request for a video, the request initiated by a viewer:
in response to receiving the request, retrieving, from a video database, a video analytics data file corresponding to the requested video, the video analytics data file comprising analytical data about the video;
receiving a user-behavioral data file, the user-behavioral data file comprising informational data about the viewer;
transmitting the video analytics data file and the user-behavioral data file to an ad matching component executed by a processor;
comparing, by the ad matching component, the video analytics data file and the user- behavioral data file and determining one or more similar objects from each of the files that are considered to be matching;
generating, by the ad matching component, a corresponding one or more scores for the one or more matching objects;
transmitting, to an ad server component executed by a processor, a highest score corresponding to one of the matching objects and attributes of the one of the matching objects:
receiving, from the ad server component, an ad file corresponding to the highest score and the attributes and the ad file comprising data of a product, wherein the product is associated with the highest score and the attributes;
retrieving from the video database, the requested video file;
 delivering, to a frontend component executed by a processor, the video file
corresponding to the requested video and the ad file, the delivery intended for a content-
layering component for presentation to the viewer; and
superimposing on or injecting into, by the content-layering component, the contents of the ad file to the video before displaying the video, wherein the superimposed or injected contents of the ad file comprise the product data and wherein the displayable product data
are configured to be interactive for the viewer to purchase the product.

2. The method of Claim 1, wherein the video analytics file was generated by a video analytics component executed by a processor, the video analytics component parsing the video file frame-by-frame and performing the operations of:
identifying basic informational data about the video;
identifying one or more content objects in the video;
identifying a classification of each of the identified one or more content objects of the video;
identifying a purchasable product for each of the identified one or more content objects of the video;
logging the video file in a locally stored registry;
generating the video analytics file; and storing the video analytics file for future retrievals.

3. The method of Claim 2, wherein the video analytics file is a JSON formatted file.

4. The method of Claim 1, wherein the video file was uploaded to the video database by the creator.

5. The method of Claim 1, further comprising:
receiving, by the ad server component on an ongoing basis from one or more vendors, product description data corresponding to products that are offered by the one or more vendors; and
storing, by the ad server component in local dictionary, the product description data about the product for future retrieval:
wherein the product description data is sufficient for the vendor to identify the product for a purchase request.

6. The method of Claim 5, wherein the product description data comprises: price of product; product identifier; and product attributes.

7. The method of Claim 1, further comprising:
receiving, by a purchase product component executed by a processor and from an overlaid product-detail window from the video file as the video file is being streamed by the 
viewer, a request to purchase a product corresponding to the product in the overlaid product- detail window, wherein the request comprises required viewer informational data for purchasing the product.

8. The method of Claim 7, wherein the required viewer informational data comprises three pieces of information: the delivery address for where the product is to be delivered; credit card information, debit card information, or other currency information for actuating the purchase of the product; and informational data about the product for identifying the product.

9. The method of Claim 7, further comprising: transmitting, by the purchase product component, the three pieces of information to the vendor, causing the completion of the purchase.

10. The method of Claim 1, wherein the user-behavioral data file was generated by a
user-behavioral component executed by a processor, the user-behavioral component performing operations as the viewer views each video of one or more videos, the operations comprising: determining what objects in the video the viewer likes best, based on rating-ranking- page optimization-content aware recommendations; 
generating and continually updating a user vector corresponding to the viewer: 
refining what objects in the video the viewer likes best, based on recommendations using the user vector; further refining what objects in the video the viewer likes best, based on other-user data, using content-based and collaborative behaviors of users and recommendation systems; and further refining what objects in the video the viewer likes best, based on data that is not required, using collaborative denoising auto-encoders for Top-N recommender systems.

11. The method of Claim 10, wherein the following mathematical processes are employed: regression models, comprising: logistic, linear, and elastic nets; tree-based methods, comprising: gradient-boosted and random forests; matrix factorizations; 
factorizations machines;
restricted Boltzmann machines;
Markov chains and other graphical models;
clustering, comprising: from k means to HDP;
deep learning and neural nets;
linear discriminant analysis; and
association rules.

12. The method of Claim 10, further comprising generating, monitoring, and updating the following parameters on a continual basis:
titles watched or abandoned in a recent past by the viewer,
members with similar tests and/or user data;
titles with similar attributes;
propensity of the viewer to re-watch a video;
preference for what the viewer is watching;
ratings of the videos being watched by the viewer,
time of day of viewing session by the viewer,
voracity of video consumptions by the viewer; and
use of list searches by the view.

13. A network-accessible platform, comprising:
a receiving processor for receiving a request for a video, the request initiated by a viewer;
a retrieving processor for retrieving, from a video database and for in response to
receiving the request, a video analytics data file corresponding to the requested video, the video analytics data file comprising analytical data about the video;
a receiving processor for receiving a user-behavioral data file, the user-behavioral data file comprising informational data about the viewer:
a transmitting processor for transmitting the video analytics data file and the user -behavioral data file to an ad matching component executed by a processor;
a comparing processor comparing, by the ad matching component, the video analytics data file and the user-behavioral data file and determining one or more similar objects from each of the files that are considered to be matching;
a generating processor for generating, by the ad matching component, a 
corresponding one or more scores for the one or more matching objects;
a transmitting processor for transmitting, to an ad server component executed by a processor, a highest score corresponding to one of the matching objects and attributes of the
one of the matching objects;
a receiving processor for receiving, from the ad server component, an ad file 
corresponding to the highest score and the attributes and the ad file comprising data of a product, wherein the product is associated with the highest score and the attributes;
a retrieving processor for retrieving from the video database, the requested video file;
and
a delivering processor for delivering, to a frontend component executed by a 
processor, the video file corresponding to the requested video and the ad file, the delivery intended for a content-layering component for presentation to the viewer; and
a superimposing on or injecting processor for superimposing on or injecting into, by
the content-layering component, the contents of the ad file to the video before displaying the video, wherein the superimposed or injected contents of the ad file comprise the product data 
and wherein the displayable product data are configured to be interactive for the viewer to purchase the product.

14. The network-accessible platform of Claim 13, further comprising:
a parsing processor for parsing the video file frame-by-frame and performing the operations of:
identifying basic informational data about the video; identifying one or more content objects in the video; identifying a classification of each of the identified one or more content objects of the video; 
identifying a purchasable product for each of the identified one or more content objects of the video; logging the video file in a locally stored registry; 
generating the video analytics file; and 
storing the video analytics file for future retrievals.

15. The network-accessible platform of Claim 13, further comprising: a receiving processor for receiving, by the ad server component on an ongoing basis from one or more vendors, product description data corresponding to products that are offered by the one or more vendors; and
a storing processor for storing, by the ad server component in local dictionary, the product description data about the product for future retrieval;
wherein the product description data is sufficient for the vendor to identify the product
for a purchase request.

16. The network-accessible platform of Claim 13, further comprising:
a determining processor for determining what objects in the video the viewer likes best, based on rating-ranking-page optimization-content aware recommendations;
a generating and updating user vector processor for generating and continually updating a user vector corresponding to the viewer:
a first refining processor for refining what objects in the video the viewer likes best,
based on recommendations using the user vector;
a second refining processor for further refining what objects in the video the viewer likes best, based on other-user data, using content-based and collaborative behaviors of users and recommendation systems; and
a third refining processor for further refining what objects in the video the viewer likes
best, based on data that is not required, using collaborative denoising auto-encoders for Top- N recommender systems.

17. A non-transitory computer readable medium having stored thereon instructions which, when executed by a processor, performs the steps of:
receiving a request for a video, the request initiated by a viewer:
in response to receiving the request, retrieving, from a video database, a video analytics data file corresponding to the requested video, the video analytics data file comprising analytical data about the video;
receiving a user-behavioral data file, the user-behavioral data file comprising
informational data about the viewer;

transmitting the video analytics data file and the user-behavioral data file to an ad matching component executed by a processor; 
comparing, by the ad matching component, the video analytics data file and the user- behavioral data file and determining one or more similar objects from each of the files that are considered to be matching; 
generating, by the ad matching component, a corresponding one or more scores for  the one or more matching objects; 
transmitting, to an ad server component executed by a processor, a highest score corresponding to one of the matching objects and attributes of the one of the matching objects: 
receiving, from the ad server component, an ad file corresponding to the highest
score and the attributes and the ad file comprising data of a product, wherein the product is associated with the highest score and the attributes; 
retrieving from the video database, the requested video file; 
delivering, to a frontend component executed by a processor, the video file corresponding to the requested video and the ad file, the delivery intended for a content-
layering component for presentation to the viewer; and 
superimposing on or injecting into, by the content-layering component, the contents of the ad file to the video before displaying the video, wherein the superimposed or injected contents of the ad file comprise the product data and wherein the displayable product data are configured to be interactive for the viewer to purchase the product. 

18. The non-transitory computer readable medium of Claim 17, wherein the instructions further cause the processor to: 
parse the video file frame-by-frame and perform the operations of: 
identify basic informational data about the video; 
identify one or more content objects in the video; 
identify a classification of each of the identified one or more content objects of the video; identify a purchasable product for each of the identified one or more content objects of the video; 
log the video file in a locally stored registry; generate the video analytics file; and 
store the video analytics file for future retrievals. 
19. The non-transitory computer readable medium of Claim 17, wherein the instructions further cause the processor to: 
receive, by the ad server component on an ongoing basis from one or more vendors, product description data corresponding to products that are offered by the one or more vendors; and 
store, by the ad server component in local dictionary, the product description data about the product for future retrieval: 
wherein the product description data is sufficient for the vendor to identify the product for a purchase request. 

20. The non-transitory computer readable medium of Claim 17, wherein the instructions further cause the processor to: 
determine what objects in the video the viewer likes best, based on rating-ranking- page optimization-content aware recommendations; 
generate and continually update a user vector corresponding to the viewer; refine what objects in the video the viewer likes best, based on recommendations using the user vector; 
further refine what objects in the video the viewer likes best, based on other-user data, using content-based and collaborative behaviors of users and recommendation systems; and
 further refine what objects in the video the viewer likes best, based on data that is not required, using collaborative denoising auto-encoders for Top-N recommender systems. 


1. A method, comprising: 
receiving a request for a video, the request initiated by a viewer,
in response to receiving the request, retrieving, from a video database, a video analytics data file corresponding to the requested video, the video analytics data file comprising analytical data about the video;
receiving a user-behavioral data file, the user-behavioral data file comprising information about the viewer’s current viewing habits and viewing preferences;
transmitting the video analytics data file and the user-behavioral data file to an ad matching component executed by a processor;
comparing, by the ad matching component, the video analytics data file and the user- 
behavioral data file and determining one or more similar objects from each of the files that are considered to be matching;
generating, by the ad matching component, a corresponding one or more scores for the one or more matching objects;
transmitting, to an ad server component executed by a processor, a highest score corresponding to one of the matching objects and attributes of the one of the matching objects;
receiving, from the ad server component, an ad file corresponding to the highest score and the attributes and the ad file comprising data of a product, wherein the product is associated with the highest score and the attributes;
retrieving from the video database, the requested video file; 
delivering, to a frontend component executed by a processor, the video file
corresponding to the requested video and the ad file, the delivery intended for a content-
layering component for presentation to the viewer; and
superimposing on or injecting into, by the content-layering component, the contents of the ad file to the video before displaying the video, wherein the superimposed or injected contents of the ad file comprise the product data and wherein the displayable product data
are configured to be interactive for the viewer to purchase the product.

2. The method of Claim 1, wherein the video analytics file was generated by a video 
analytics component executed by a processor, the video analytics component parsing the video file frame-by-frame and performing the operations of:
identifying basic informational data about the video;
identifying one or more content objects in the video;
identifying a classification of each of the identified one or more content objects of the video;
identifying a purchasable product for each of the identified one or more content objects of the video;
logging the video file in a locally stored registry;
generating the video analytics file; and storing the video analytics file for future retrievals.

3. The method of Claim 2, wherein the video analytics file is a JSON formatted file.

4. The method of Claim 1, wherein the video file was uploaded to the video database by the creator.

5. The method of Claim 1, further comprising:
receiving, by the ad server component on an ongoing basis from one or more vendors, product description data corresponding to products that are offered by the one or more vendors; and
storing, by the ad server component in local dictionary, the product description data about the product for future retrieval:
wherein the product description data is sufficient for the vendor to identify the product for a purchase request.

6. The method of Claim 5, wherein the product description data comprises: price of product; product identifier; and product attributes.

7. The method of Claim 1, further comprising:
receiving, by a purchase product component executed by a processor and from an overlaid product-detail window from the video file as the video file is being streamed by the 
viewer, a request to purchase a product corresponding to the product in the overlaid product- detail window, wherein the request comprises required viewer informational data for purchasing the product.

 8. The method of Claim 7, wherein the required viewer informational data comprises three pieces of information: the delivery address for where the product is to be delivered; credit 
card information, debit card information, or other currency information for actuating the purchase of the product; and informational 
data about the product for identifying the product.

9. The method of Claim 7, further comprising: transmitting, by the purchase product component, the three pieces of information to the vendor, causing the completion of the purchase.

10. The method of Claim 1, wherein the user-behavioral data file was generated by a 
user-behavioral component executed by a processor, the user-behavioral component performing operations as the viewer views 
each video of one or more videos, the operations comprising: determining what objects in the video the viewer likes best, 
based on rating-ranking- page optimization-content aware recommendations; 
generating and continually updating a user vector corresponding to the viewer: 
refining what objects in the video the viewer likes best, based on recommendations using 
the user vector; further refining what objects in the video the viewer likes best, based on other-user data, using content-based and 
collaborative behaviors of users and recommendation  systems; and further refining what objects in the video the viewer likes best, based on data that is not required, using collaborative denoising auto-encoders for Top-N recommender systems.

11. The method of Claim 10, wherein the following mathematical processes are employed: regression models, comprising: logistic, linear, and elastic nets; tree-based methods, comprising: gradient-boosted and random forests; matrix factorizations; 26
factorizations machines;
restricted Boltzmann machines;
Markov chains and other graphical models;
clustering, comprising: from k means to HDP;
deep learning and neural nets;
linear discriminant analysis; and
association rules.

12. The method of Claim 10, further comprising generating, monitoring, and updating the following parameters on a continual basis:
titles watched or abandoned in a recent past by the viewer,
members with similar tests and/or user data;
titles with similar attributes;
propensity of the viewer to re-watch a video;
preference for what the viewer is watching;
ratings of the videos being watched by the viewer,
time of day of viewing session by the viewer;
voracity of video consumptions by the viewer, and
use of list searches by the view.

13. A network-accessible platform, comprising:
a receiving processor for receiving a request for a video, the request initiated by a viewer;
a retrieving processor for retrieving, from a video database and for in response to
receiving the request, a video analytics data file corresponding to the requested video, the 
video analytics data file comprising analytical data about the video;
a receiving processor for receiving a user-behavioral data file, the user-behavioral data file comprising information about the viewer's current viewing habits and viewing preferences;
a transmitting processor for transmitting the video analytics data file and the user-
 behavioral data file to an ad matching component executed by a processor; 
a comparing processor comparing, by the ad matching component, the video analytics data file and the user-behavioral data file and determining one or more similar objects from each of the files that are considered to be matching;
a generating processor for generating, by the ad matching component, a
corresponding one or more scores for the one or more matching objects;
a transmitting processor for transmitting, to an ad server component executed by a processor, 
a highest score corresponding to one of the matching objects and attributes of the one of the matching objects;
a receiving processor for receiving, from the ad server component, an ad file
corresponding to the highest score and the attributes and the ad file comprising data of a product, wherein the product is associated with the highest score and the attributes:
a retrieving processor for retrieving from the video database, the requested video file; 
and
a delivering processor for delivering, to a frontend component executed by a
processor, the video file corresponding to the requested video and the ad file, the delivery intended for a content-layering component for presentation to the viewer; and
a superimposing on or injecting processor for superimposing on or injecting into, by 
the content-layering component, the contents 
of the ad file to the video before displaying the video, wherein the superimposed or injected contents of the ad file comprise the product data
and wherein the displayable product data are configured to be interactive for the viewer to purchase the product.

14. The network-accessible platform of Claim 
13, further comprising: 
a parsing processor for parsing the video file frame-by-frame and performing the operations of:
 identifying basic informational data about the video; identifying one or more content objects in the video; identifying a classification of each of the identified one or more content objects of the video; 
identifying a purchasable product for each of 
the identified one or more content objects of the video; logging the video file in a locally stored registry; 
generating the video analytics file; and 
storing the video analytics file for future retrievals.

15. The network-accessible platform of Claim 
13, further comprising: a receiving processor for receiving, by the ad server component on an ongoing basis 5 from one or more vendors, product description data corresponding to products that are offered by the one or more vendors; and 
a storing processor for storing, by the ad server component in local dictionary, the product description data about the product for future retrieval; 
wherein the product description data is sufficient for the vendor to identify the product for a purchase request.

16. The network-accessible platform of Claim 
13, further comprising: 
a determining processor for determining what objects in the video the viewer likes 
best, based on rating-ranking-page optimization-content aware recommendations; 
a generating and updating user vector 
processor for generating and continually updating a user vector corresponding to the viewer; 
a first refining processor for refining what objects in the video the viewer likes best, 
based on recommendations using the user vector; 
a second refining processor for further refining what objects in the video the viewer likes best, based on other-user data, using content-based and collaborative behaviors of users and recommendation systems; and 
a third refining processor for further refining what objects in the video the viewer likes best, based on data that is not required, using collaborative denoising auto-encoders for Top- N recommender systems. 

17. A non-transitory computer readable 
medium having stored thereon instructions which, when executed by a processor, performs the steps of: 
receiving a request for a video, the request initiated by a viewer, 
in response to receiving the request, retrieving, from a video database, a video analytics data file corresponding to the requested video, the video analytics data file comprising analytical data about the video; 
receiving a user-behavioral data file, the user-behavioral data file comprising information about the viewer’s current viewing habits and viewing preferences; 
transmitting the video analytics data file and the user-behavioral data file to an ad matching component executed by a processor;
comparing, by the ad matching component, the video analytics data file and the user-
 behavioral data file and determining one or more similar objects from each of the files that are considered to be matching;
generating, by the ad matching component, a corresponding one or more scores for the one or more matching objects;
transmitting, to an ad server component executed by a processor, a highest score corresponding to one of the matching objects and attributes of the one of the matching
objects;
receiving, from the ad server component, an ad file corresponding to the highest 
score and the attributes and the ad file comprising data of a product, wherein the product is associated with the highest score 
and the attributes;
retrieving from the video database, the requested video file;
delivering, to a frontend component executed by a processor, the video file corresponding to the requested video and the ad file, the 
delivery intended for a content- 
layering component for presentation to the viewer; and
superimposing on or injecting into, by the content-layering component, the contents of the ad file to the video before displaying the video, wherein the superimposed or injected
contents of the ad file comprise the product data and wherein the displayable product data are configured to be interactive for the viewer to purchase the product.

18. The non-transitory computer readable medium of Claim 17, wherein the instructions further cause the processor to:
parse the video file frame-by-frame and perform the operations of:
identify basic informational data about the video;
identify one or more content objects in the video;
identify a classification of each of the identified one or more content objects of the video;
identify a purchasable product for each of the identified one or more content objects of the video;
log the video file in a locally stored registry; generate the video analytics file; and 
store the video analytics file for future retrievals.
19. The non-transitory computer readable medium of Claim 17, wherein the instructions further cause the processor to:
receive, by the ad server component on an ongoing basis from one or more vendors, product description data corresponding to products that are offered by the one or more vendors; and
store, by the ad server component in local dictionary, the product description data about the product for future retrieval:
wherein the product description data is sufficient for the vendor to identify the product for a purchase request.

20. The non-transitory computer readable medium of Claim 17, wherein the instructions further cause the processor to:
determine what objects in the video the viewer likes best, based on rating-ranking- page optimization-content aware recommendations;
generate and continually update a user vector corresponding to the viewer; refine what 
objects in the video the viewer likes best, 
based on recommendations using the user vector;
further refine what objects in the video the viewer likes best, based on other-user data, using content-based and collaborative 
behaviors of users and recommendation systems; and
further refine what objects in the video the viewer likes best, based on data that is not required, using collaborative denoising auto-encoders for Top-N recommender systems.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426